DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Acknowledgment is made of applicant's claim for foreign priority based on an application filed in JAPAN on 06/05/2018. 
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 04/08/2021, 03/14/2022, and 09/06/2022 is being considered by the examiner.
Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference characters "90" in Fig. 8B and "51" in Fig. 9 have both been used to designate the same area.  Corrected drawing sheets or explanation in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
The drawings are objected to under 37 CFR 1.83(a).  The drawings, in particular Fig. 7-9, must show every feature of the invention specified in the claims.  Therefore, the “another layer among the plurality of layers is not in contact with the multilayer chip” must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Objections
Claims 1 is objected to because of the following informalities:  
“the corresponding end face” in Claim 1 should be “corresponding end face”.
“in the above order” in Claim 1 should be “in above order”
“the two side faces” at the end of claim 1 should be “the two end faces” (see [0005] of specification) 
 Appropriate correction is required.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference; nor is it that the claimed invention must be expressly suggested in any one or all of the references.  Rather, the test is what the combined teachings of the references would have suggested to those of ordinary skill in the art.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981).
Claim(s) 1 and 3-8 is/are rejected under 35 U.S.C. 103 as being unpatentable over ONODERA (JP2018-170322) in view of OGAWA (JPH1022164).
Regarding Claim 1. Onodera teaches, in Fig. 5-6, a ceramic electronic device comprising: a multilayer chip (C1) in which dielectric layers of which a main component is ceramic are stacked ([0025]), the multilayer chip having a rectangular parallelepiped shape and having two end faces facing with each other (see Fig. 5-6), an upper face and a lower face in a stacking direction of the dielectric layers (see Fig. 5-6), and two side faces that are other than the two end faces, the upper face and the lower face (see Fig. 5-6); a plurality of internal electrode layers (17) that are provided inside of the multilayer chip and are extending to the two end faces; and a pair of external electrodes (5) that are respectively provided on the two end faces and are connected to the plurality of internal electrode layers (Fig. 5-6).
Onodera does not teach each of the pair of external electrodes has a smaller thickness in a region not connected to the plurality of internal electrode layers on the corresponding end face as measured in a direction perpendicular to the corresponding end face, has an inwardly inflected point as viewed toward the plurality of internal electrode layers, and has a larger thickness in a region connected to the plurality of internal electrode layers on the corresponding end face as measured in a direction perpendicular to the corresponding end face, in the above order in a direction connecting the two side faces.
OGAWA teaches, in Fig. 1, each of the pair of external electrodes has a smaller thickness in a region not connected to the plurality of internal electrode layers on the corresponding end face as measured in a direction perpendicular to the corresponding end face (see 3b,4b), has an inwardly inflected point (10) as viewed toward the plurality of internal electrode layers, and has a larger thickness in a region connected to the plurality of internal electrode layers on the corresponding end face as measured in a direction perpendicular to the corresponding end face, in the above order in a direction connecting the two side faces (see 3a,4a).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the ceramic electronic device as disclosed by -Onodera with the pair of external electrodes as disclosed by OGAWA in order to improve connection reliability (OGAWA, [0028]) .  

Regarding Claim 3. Onodera and OGAWA teaches the ceramic electronic device as claimed in claim 1, wherein the ceramic electronic device has a length of 3.2 mm or less, a width of 1.6 mm or less and a height of 1.6 mm or less (OGAWA, claim 1, [0003],[0008]).

Regarding Claim 4. Onodera and OGAWA teaches the ceramic electronic device as claimed in claim 1, wherein the ceramic electronic device has a length of 1.6 mm or less, a width of 0.8 mm or less and a height of 0.8 mm or less(OGAWA, claim 1, [0003],[0008]).

Regarding Claim 5. Onodera and OGAWA teaches the ceramic electronic device as claimed in claim 1, wherein a main component of the plurality of internal electrode layers is nickel (Ni) (Onodera, [0027]).

Regarding Claim 6. Onodera and OGAWA teaches the ceramic electronic device as claimed in claim 1, wherein a main component of the ceramic is BaTiO3 or Bai-x-yCaxSryTi1-ZrzO3 (0<x<1, 0<y<1\) (Onodera,[0025])

Regarding Claim 7. Onodera and OGAWA teaches the ceramic electronic device as claimed in claim 1, wherein a main component of the pair of external electrodes is nickel (Onodera, [0046]).

Regarding Claim 8. Onodera and OGAWA teaches the ceramic electronic device as claimed in claim 1, wherein the ceramic electronic device is a multilayer ceramic capacitor (Onodera, Fig. 5-6).
Claim 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Onodera and OGAWA in view of YANAGIDA (US20100202098).
Regarding Claim 2. Onodera and OGAWA teaches the ceramic electronic device as claimed in claim 1, wherein each of the pair of external electrodes (Onodera, 5) has a plurality of layers (see Fig. 5-6), and a layer in contact with the multilayer chip among the plurality of layers is formed of a single layer (E1)(E2)(E3)(E4) (Onodera), but does not teach another layer among the plurality of layers is not in contact with the multilayer chip.
YANAGIDA teaches, in Fig. 2) another layer (5) among the plurality of layers (8) is not in contact with the multilayer chip (Fig. 2).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the ceramic electronic device as disclosed by Onodera and OGAWA with the another layer as disclosed by YANAGIDA in order to obtain a ceramic electronic part with even more insulating reliability (YANAGIDA, [0014]).  
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure is presented in the Notice of References Cited.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MUHAMMED AZAM whose telephone number is (571)270-0593. The examiner can normally be reached Mon-Fri 7:00am-3:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy Dole can be reached on (571) 272-2229. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MA/Examiner, Art Unit 2848                                                                                                                                                                                                        
/Timothy J. Dole/Supervisory Patent Examiner, Art Unit 2848